AIA .
DETAILED ACTION
STATUS OF CLAIMS
This replies to the 3/2/21 amendment. Claims 1, 3-7, 9-10 are reviewed below.  
Canceled 	2, 8
New		none
Amended	1, 7 		
Effective date 1/7/2019				
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 9-10 is/are rejected under 35 USC 103 as being unpatentable over Williams (US PG PUB 20110246298 A1) in view of Schobeiri (US PG PUB 20180336590) in view of Demsey (US PG PUB 2020/0019997)
CLAIM 1, 7
Williams shows
[Wingdings font/0x9F]a tracking pixel embedded   (William ¶ 205, 286, 291, 312)  in an advertisement placed pursuant to a successful bid to a real time bidding server (Wiliams ¶ 203-204) containing code   (Williams ¶ 286)  to initiate   (Williams at least ¶ 214)  processing by a user display/browser to collect tracking pixel data and transmit   (Williams at least ¶ 301-306)  said tracking pixel data to a tracking pixel server  (pixel server 402)  , wherein said tracking pixel data includes at least an IP address or device ID and a campaign identifier   (Wiliams ¶ 27,210-212)  corresponding to said advertisement 

    PNG
    media_image1.png
    576
    506
    media_image1.png
    Greyscale

[Wingdings font/0x9F]said [[a]] tracking pixel server (Williams Fig 3B, 4A, 2F) configured to receive and process said tracking pixel, wherein said tracking pixel server is further configured to:  (Williams at least ¶ 21 pixel server, ¶ 20-29, Fig 4 and corresponding text )
[Wingdings font/0x77]receive and process tracking pixel data collected pursuant to a plurality of advertisement placements in a campaign  (Williams at least ¶ 20-29, Fig 2C and corresponding text )
¶ 291 bidder may transmit a pixel with the bid response
¶ 297 “communication between DSP modules such as BIDDERS and PIXEL SERVER” is coordination of bidding platform server via pixel server

¶ 301 pixel server store user data in user database 420 making 420 the pixel server’s database
¶ 306 user database 420 provides 
[0306] The DSP may collect, store, track and manage the plurality of user data 420A-420C for a user received from the plurality of exchanges to a user database 420. As such, in some embodiments, the user database 420 represents a set of data for the user from different exchanges. In some aspects, the user database provides an aggregated view of the user from the collection of user data across the plurality of exchanges. The user database 420 may comprise a collection of data representing or provide a user profile. The user database 420 may be used by the bidder in making bidding rules, determining bids or otherwise for executing a campaign. Upon facing or receiving an impression opportunity for a user from an exchange, the bidder may use the collective or aggregative information of the user from user database to determine for what, if any, campaign of the DSP to make a bid on the impression opportunity.
[0307] The cross-exchange user database 420 allows the bidder to use data from one exchange to make bids on another exchange. For example, although a second exchange does not support or provide a certain piece or type of user data, the bidder may be influenced in the bidder's bidding with the second exchange by the certain piece or type of user data provided by the first exchange for the user. The cross-exchange user database 420 allows the bidder to use data from a plurality of exchanges to make bids on any one exchange. The bidder may obtain user data from the user database received for the user from a plurality of exchanges. Any data in the user database may used by the bidder to make bidding decisions on any one of the exchanges.
[Wingdings font/0x77]manage a database containing tracking pixel data 
(¶ 301 pixel server store user data in user database 420 making 420 the pixel server’s database; user database 420;  Williams at least ¶ 301-302, 306-307, 289)
[Wingdings font/0x77]generate reports based on received tracking pixel data, (Williams ¶ 305-307) wherein said reports are configured 
to augment bidding data provided by real time bidding server  (RTB Williams ¶ 118 update bidders, 125, 151, 145, 161, 199, 293, 385)
pixel data is reported to a bidder (Williams Fig 5D step 607)
 to bidding platform servers (pixel server’s data is provided to DSP and Applicant Spec ¶ 39 says that bidding platform server is DSP. )
(Williams ¶ 306-307 The bidders are of the ad exchanges ¶ 20-21 and thus the pixel data from the cross-exchange user database 420 is reported to each the bidder for each ad exchange, for coordinating a cross platform campaign ¶ 91, the ad exchange is a server ¶ 273 and since the bidder is of the ad 
pixel data is reported to a bidder (Williams Fig 5D step 607)
to enable a plurality of bidding platform servers Williams says bidding moduleS (plural, those bidding modules are equivalent to the claimed bidding platform servers) of DSP ¶ 297 and bidders are on server farm (Williams ¶ 155) but examiner cites below another reference Schobeiri (at least Fig 4) by the same assignee (MediaMath) for bidding platform serverS (plural))
(Williams ¶ 306-307, ¶ 20-23, ¶ 273, ¶ 303)
-reports generated by DSP which includes Williams’s pixel server 402 relying on pixel data on user database 420
-bidding server is bidder on server farm ¶ 155
- Wiliamson ¶ 173
-Williams Fig 5D step 507 DSP’s pixel data reported from pixel server 402 to bidder to use in bidding
-Williams Fig 5E step 556 DSP’s pixel data reported from pixel server 402 to bidder to use in bidding ¶ 380-381
to generate intelligent bids (Abstract, Fig 4A-B, Fig 5B, 5D, 5F; Williams at least ¶ 23) for coordinating a cross platform campaign for advertisement placements (¶ 306-7 Williams at least abstract, ¶ 20-29, 108, 151, 183-184)  
pixel data is reported to a bidder (Williams Fig 5D step 607)
(a cross  Williams ¶ 3 integrating, ¶ 165, 301 integrate across, 306 across, cross-exchange user database 307. The bidders are of the ad exchanges ¶ 20-21 which can be servers ¶ 273, 88)
NOT EXPLICIT in Williams is bidding platform serverS (plural) but see Schobeiri Fig 4 which shows coordinating multiple DSPs at a common point (like in Williams ¶  273, 297) for coordinating a cross platform campaign. Williams Fig 2D already shows plurality of bidders, integration Fig 2C, pixels database Fig 2F. It would have been obvious looking at Williams (assigned to MediaMath) to look at  other MediaMath references (such as Schobeiri). On finding Schobeiri’s coordinating DSPs as in Fig 4 it would have been obvious to alter Williams for the advantage of coordinating DSPs (Schobeiri) at a point, which is Williams’s pixel server. 

    PNG
    media_image2.png
    519
    711
    media_image2.png
    Greyscale

Not explicit is the underlined above, but see Demsey at least Fig 1-3, ¶ 7, 18-20, 23-24, 29 
It would have been obvious to combine Williams, Demsey. The references are analogous prior art. It would have been obvious for one looking at Williams to consult the works of colleagues in the art and find Demsey and combine them for the advantage of augmenting bid decisions (Demsey ¶ 5)
CLAIM 3, 9
Williams/Schobeiri/Demsey shows the above and Williams shows
claim 1/7 wherein the tracking pixel server is further configured to maintain campaign information and to generate reports based on tracking pixel data and campaign information (Wiliams at least ¶ 134, 137, 143, 159, 183, Fig 2K, 3A, 5B and corresponding text, ¶ 394, Fig 5D )
CLAIM 4, 10
Williams/Schobeiri/Demsey shows the above and Williams shows
tracking pixel server is further configured to maintain user or other third-party information and to generate reports based on tracking pixel data and user or other third-party information (Williams at least ¶ 91, 382-383, 394)
CLAIM 5
Williams/Schobeiri/Demsey shows the above and Williams shows
5.    The apparatus according to claim 1 where the user device display/ browser is an email client (Williams ¶ 151)
CLAIM 6
Williams/Schobeiri/Demsey shows the above and Williams shows
claim 1 where the user device display/ browser is a web browser. (Williams at least ¶ 87, 131-135)

RESPONSE TO REMARKS
The amended claims are responded to with new art as shown above.

CONCLUSION
Pertinent prior art cited but not relied upon:

US 20170103428 OpenX’s use of pixel server Fig 1 in RTB ad scheme

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BREFFNI BAGGOT/Examiner, Art Unit 3681                                                                                                                                                                                                        
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681